Citation Nr: 1705620	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  12-11 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating higher than 30 percent for migraines.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel
INTRODUCTION

The Veteran had active service, including the periods from April 2003 to August 2003, March 2010 to July 2010, May 2012 to September 2012, and January 2013 to May 2013.  She also has had Reserve service.  The Veteran went back on active duty in December 2014.  See November 2014 Report of General Information. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) that assigned a noncompensable rating for migraine headaches, after granting service connection for the same.  The Veteran filed a notice of disagreement with the rating in July 2010.  In an April 2012 rating decision the RO granted a 30 percent rating for migraine headaches effective February 20, 2009 the date the Veteran's underlying claim for service connection was received.    

The Board notes that during the appeal period the Veteran has had intermittent periods of active service.  The record shows that the RO has been staging the payments of compensation benefits as the law prohibits the concurrent payment of active service pay and full VA compensation pay without a waiver.  See 38 U.S.C.A. § 5304 (c); 38 C.F.R. § 3.700 (a).  

In November 2014 the Veteran testified at a Decision Review Officer (DRO) hearing.  A transcript of that hearing has been associated with the record.  

In a January 2017 conference between the undersigned and the Veteran's representative it was agreed that the Veteran would withdraw her request for a Board hearing as it was determined that her appeal would be handled in an expedited manner through the Remand process.

In August 2013 the Veteran raised the issue of entitlement to service connection for high blood pressure, however this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she is entitled to a 50 percent rating for migraine headaches manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  During the November 2014 DRO hearing the Veteran stated that she resigned from her employment at VA because accommodations for her migraine headaches could not be provided while she was on the job.  The Veteran submitted human resource records that show she was on leave without pay on multiple occasions.  However, the only instance where it was noted that she was on leave without pay due to migraine headaches was from September 24, 2014 to September 26, 2014.  Other instances of leave without pay from 2012 to 2014 included period of active duty status.  Thus, while the evidence, to include the Veteran's migraine tracking diary from February 2010 to March 2012, shows that the Veteran's migraine headaches may have increased in severity since her last VA examination in September 2010, it is unclear whether the headaches are manifested by prolonged attacks productive of severe economic inadaptability.  

The Court has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Thus the Veteran should be afforded a new VA examination to address the current level of severity of her migraines.  

The evidence also shows that the Veteran returned to active duty in December 2014.  See November 2014 and August 2015 Reports of General Information.  It is unclear at this juncture whether the Veteran has been released from active duty.  It is also unknown whether she sought treatment for her migraine headaches during her last period of active service.  Thus further development remains necessary to confirm whether the Veteran is no longer on active duty and to associate with the claims folder outstanding service treatment records.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and her representative to determine whether she is currently still on active duty.

2. Clarify through the National Personnel Records Center (NPRC), Records Management Center (RMC), and any other appropriate sources the dates of the Veteran's most recent period of active duty, including the date that such active duty began and ended.

3. Thereafter, and only after it has been confirmed that the Veteran is no longer on active duty, contact NPRC, RMC, and any other appropriate repository of records to obtain all outstanding service treatment records, including from the Veteran's periods of active service from May 2012 to September 2012, January 2013 to May 2013, and from her most recent period of service.  


4. Contact the Veteran, and, with her assistance, identify any outstanding records, to include records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  

5. Next, if the Veteran has returned to veteran's status (no longer on active duty), schedule the Veteran for a VA examination.  If the Veteran remains on active duty and is unable to report for a VA examination, her appeal should be held in abeyance until she returns to veteran's status and can be scheduled for a VA examination.  If this is not possible, the record should be documented accordingly. 

As to the examination for migraine headaches, the Veteran should be afforded such an examination to determine the current severity of her service-connected migraine headaches.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The claims folder must be made available to the examiner in conjunction with the examination. The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology (neurological and subjective) found on examination should be noted in the report of the evaluation. 

The examiner should note the frequency of prostrating attacks.  He or she should also provide an opinion as to the severity of any associated economic impact.  Such should be done without consideration of the Veteran's use of medications.  

Rationale for all requested opinions should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale. 

6. Upon completion of the above, readjudicate the issue of entitlement to an initial rating higher than 30 percent for migraines.  If the benefit sought on appeal is not fully granted, the Veteran and her representative must be furnished an appropriate Supplemental Statement of the Case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

